Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace claims 1 and 13 as set forth below
	Please cancel claims 4, 9-12, and 16
Authorization for this examiner’s amendment was given in an interview with Gang Chen on 9/7/22.
The application has been amended as follows: 
1. 	A method for breeding a virtual pet, performed by a terminal, the terminal being provided with virtual pets, and at least one pet image of each of the virtual pets being generated based on a genetic rule, the method comprising:
displaying a mating market interface, the mating market interface comprising virtual pets in a mating state;
selecting a paternal virtual pet from the virtual pets in the mating state via the mating market interface according to a first operation;
displaying a pet breeding interface, the pet breeding interface comprising a paternal pet field and a maternal pet field, the paternal virtual pet being displayed in the paternal pet field, the paternal virtual pet being a virtual pet provided by a first user account on a mating market, and the paternal virtual pet having a first pet image;
adding a maternal virtual pet to the maternal pet field according to a second operation, the maternal virtual pet being a virtual pet owned by a second user account logging in to the terminal, and the maternal virtual pet having a second pet image; and
displaying a breeding result interface comprising a filial virtual pet when breeding succeeds by:
displaying a collection interface of the filial virtual pet if a breeding duration exceeds a pregnancy duration of the maternal virtual pet;
receiving a collection signal triggered on the collection interface; and
displaying the breeding result interface according to the collection signal, a third pet image of the filial virtual pet being displayed on the breeding result interface, 
where the filial virtual pet having a third pet image generated based on a genetic inheritance rule according to the first pet image and the second pet image.
13.	An apparatus for breeding a virtual pet, the apparatus being provided with virtual pets, and at least one pet image of each of the virtual pets being generated based on a genetic inheritance rule, the apparatus further comprising a memory for storing computer instructions and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to:
display a mating market interface, the mating market interface comprising virtual pets in a mating state;
select a paternal virtual pet from the virtual pets in the mating state via the mating market interface according to a first operation;
display a pet breeding interface, the pet breeding interface comprising a paternal pet field and a maternal pet field, the paternal virtual pet being displayed in the paternal pet field, the paternal virtual pet being a virtual pet provided by a first user account on a mating market, and the paternal virtual pet having a first pet image;
add a maternal virtual pet to the maternal pet field according to a second operation, the maternal virtual pet being a virtual pet owned by a second user account logging in to the apparatus, and the maternal virtual pet having a second pet image; and
display a breeding result interface comprising a filial virtual pet when breeding succeeds by:
display a collection interface of the filial virtual pet if a breeding duration exceeds a pregnancy duration of the maternal virtual pet;
receive a collection signal triggered on the collection interface; and
display the breeding result interface according to the collection signal, a third pet image of the filial virtual pet being displayed on the breeding result interface, 
wherein the filial virtual pet having a third pet image generated based on the genetic inheritance rule according to the first pet image and the second pet image.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
An Examiner’s amendment was agreed to place allowable language of claims 4 and 16 into independent claims 1 and 13, as well as to cancel independent claim 9 and the related dependent claims.
The closest prior art of Brave (US 20140114630) and Sogabe (US 20010011034) discloses the language of the exemplary previous independent claim 1 of 9/11/20, specifically Brave figures 15-19 shows similar paternal and maternal fields, paragraph 44 discloses multiple users each having position of an artifact and that they may choose to mate their artifacts, and figure 14 shows the genetics of the two parents being used to create the child thru mating rules as described throughout the prior art, for example in paragraph 79.  The secondary reference of Sogabe discloses a mating market interface, as per figure 3 which shows a sire list, paragraphs 52-53 disclosing a user selecting the sire from a sire list.  However, the closest prior art of record, including Brave and Sogabe, as well as related art of Andon (US 20200184041) and Miller (US 20080268930) discloses the language of claims 4 and 16 (now incorporated into independent claims 1 and 13) in combination with the remaining of the claimed invention, specifically displaying a collection interface of the filial virtual pet if a breeding duration exceeds a pregnancy duration of the maternal virtual pet, receiving a collection signal triggered on the collection interface, and displaying the breeding result interface according to the collection signal, the third pet image of the filial virtual pet being displayed on the breeding result interface.
With respect to Alice 101, the claims recite a judicial exception as per step 2A prong one such as selecting a paternal virtual pet from the virtual pets in the mating state, adding a maternal virtual pet to the maternal pet field according to a second operation, however the judicial exception is integrated into a practical application a pet breeding interface and breeding result interface are being displayed which creates a filial virtual pet having a third pet image generated based on a genetic inheritance rule according to the first pet image and the second pet image.   This integrates the abstract idea into a game mechanic in a video game which improves the functioning to the technology or technical field of video games, and in a way which is a meaningful way behind generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Further, the display is not merely post solution activity, as the displaying is a display of a pet image which is generated based on the first and second pet images, which means the invention is directed towards a graphic being created and displayed within the game.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715